DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 12/17/2021 in which claims 1, 3, 7, 17 and 17 have been amended. Claims 16-20 have been added. Claims 9, 13 and 15 are withdrawn. Claims 21-22 have been added. Currently claims 1-8, 10-12, 14 and 16-22 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite “normally performed”. It is unclear what the metes and bounds of “normally” are. Claim 17 is rejected due to its dependency on claim 16. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev (WO 2009/144731 A2).
Regarding claims 1 and 7, Shalev discloses:
A gas monitoring system for artificial ventilation (page 1, lines 3-4), the gas monitoring system comprising:  
5a sensor (page 9, line 23; or page 21, lines 21-23 wherein the sensor is located after the sampling line 214 see figure 1b) that is configured to produce a 
a displaying apparatus/a displaying section (figure 2) that is communicable with the sensor (page 20, lines 12-19 for example); 
a processor (controller; page 13, line 25); and  
10a memory that is configured to store a command which is readable by the processor, wherein, 
when, during high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor, 
the processor is configured to calculate a measurement value of the concentration 15based on the signal, and is configured to display at least one of a waveform corresponding to the signal and the measurement value on the displaying apparatus (figure 2, page 19, line 15) (page 16, lines 13-16 automatic sampling implies a memory)
and the sensor is configured such that the sensor is located in an ex vivo portion of the respiratory circuit  when the respiratory circuit is connected to a patient for ventilation and the sensor is operated (the sensor, capnograph, being located downstream a sampling line as discussed on page 21, lines 21-23, the sensor is ex vivo).

5 Regarding claim 5, Shalev further discloses wherein, when, during the high-frequency oscillatory ventilation performed by the artificial ventilator, the command 

Regarding claim 6, Shalev further discloses wherein, when, during the high-frequency oscillatory ventilation performed by the artificial ventilator, the command is executed by the processor (page 17, lines 2-19), the command is executed by the processor, the processor is configured to display the feature value separately (page 18, line 20) from the 15measurement value (ContCO2) of the concentration (figure 2).  

Regarding claim 12, Shalev further discloses wherein determination that the sustained inflation is performed is conducted by acquiring information indicating that the sustained inflation is performed (page 18, lines 17-25), by the artificial ventilator (200) (page 17, lines 2-19) (page 18, lines 17-25).

5 Regarding claim 19, Shalev further discloses wherein, when, during the high-frequency oscillatory ventilation performed by the artificial ventilator, the command is executed by the processor (page 17, lines 2-19), the processor is configured to display a measurement value of the concentration which is obtained after an end of sustained inflation of the lungs (interpreted as a sustained inhalation), as a feature value (page 18, lines 17-25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Hok (US 2004/0050142 A1). 
Regarding claim 2, Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 2, page 19, line 15) (page 16, lines 13-16) but does not explicitly state that the processor is configured to extract a high-frequency component having a frequency which is higher than a predetermined value, from the signal.  
	However Hok teaches a CO2 sensor wherein a processor is configured to extract a high-frequency component having a frequency which is higher than a predetermined value, from a signal [0021] (high pass filter).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the processor is configured to extract a high-frequency component having a frequency which is higher than a predetermined value, from the signal as taught by Hok for the benefit of isolating a specific portion of the waveform. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Lisogurski (US 2017/0143277 A1). 
Regarding claim 3, Shalev discloses the claimed invention substantially as claimed as set forth for claim 1 above. Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 2, page 19, line 15) (page 16, lines 13-16), the processor uses a low value of the signal in order to detect spontaneous respiration of a patient to whom the artificial ventilator is connected (page 20, lines 15-19). Shalev does not explicitly state that these low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal. 
	However, Lisogurski teaches that it is known to extract low-frequency components of a signal having a frequency lower than a predetermined value utilizing a band-pass filter, a low-pass filter [0077]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal as taught by Lisogurski for the benefit of easily obtaining desired frequencies for further processing.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Lisogurski (US 2017/0143277 A1) in further view of Gedeon et al. (US 4,421,113)
Regarding claim 4, Shalev discloses the claimed invention substantially as claimed as set forth for claim 3 above but does not explicitly state wherein, in a case where the low-frequency component satisfies a predetermined condition (Shalev as modified by Lisogurski discloses this predetermined condition is breathing spontaneously), the processor is configured to produce a signal for causing the artificial ventilator to perform low-frequency ventilation.  
	However, Gedeon teaches that it is known to apply low-frequency ventilation during spontaneous respiration (col. 1, lines 33-54).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein in a case where the low-frequency component satisfies a predetermined condition (Shalev as modified by Lisogurski discloses this predetermined condition is breathing spontaneously), the processor is configured to produce a signal for causing the artificial ventilator to perform low-frequency ventilation as taught by Gedeon for the benefit of promoting spontaneous respiration and allowing the patient to breathe freely with a ventilation setting that promotes this.

Regarding claim 18, Shalev discloses the claimed invention substantially as claimed as set forth for claim 7 above. Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 
	However, Lisogurski teaches that it is known to extract low-frequency components of a signal having a frequency lower than a predetermined value utilizing a band-pass filter, a low-pass filter [0077]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal as taught by Lisogurski for the benefit of easily obtaining desired frequencies for further processing.
Shalev as modified does not explicitly state wherein, in a case where the low-frequency component satisfies a predetermined condition (Shalev as modified by Lisogurski discloses this predetermined condition is breathing spontaneously), the processor is configured to produce a signal for causing the artificial ventilator to perform low-frequency ventilation.  
	However, Gedeon teaches that it is known to apply low-frequency ventilation during spontaneous respiration (col. 1, lines 33-54).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein in a case where the low-frequency component satisfies a predetermined condition .

Claims 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Campbell (US 2012/0220845 A1). 
Regarding claim 8, Shalev further discloses wherein the processor is configured to calculate the measurement value of the concentration by acquiring the highest value in the breath (ETCO2; page 18, lines 17-20), but does not explicitly state value is computing using the average of a moving average of a plurality of peaks. 
	However, Campbell teaches that it is known to average end-tidal CO2 (a peak CO2) over a plurality of breaths and thus this would be a moving average of a plurality of peaks [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaley wherein 
8. The gas monitoring system according to claim 1, wherein the processor is configured to calculate the measurement value of the concentration by acquiring the average of a moving average of a plurality of peaks moving average of a plurality of peak values of the signal contained in a predetermined period of time as taught by Campbell to avoid noise, spikes and so forth [0034].

claim 14, Shalev further discloses wherein the processor is configured to calculate the feature value of the concentration by acquiring the highest value in the breath (ETCO2; page 18, lines 17-20), but does not explicitly state value is computing using the average of a moving average of a plurality of peaks. 
	However, Campbell teaches that it is known to average end-tidal CO2 (a peak CO2) over a plurality of breaths and thus this would be a moving average of a plurality of peaks [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaley wherein 
8. The gas monitoring system according to claim 1, wherein the processor is configured to calculate the measurement value of the concentration by acquiring the average of a moving average of a plurality of peaks moving average of a plurality of peak values of the signal contained in a predetermined period of time as taught by Campbell to avoid noise, spikes and so forth [0034].

Regarding claim 20, Shalev further discloses wherein the processor is configured to calculate the feature value of the concentration by acquiring the highest value in the breath (ETCO2; page 18, lines 17-20), but does not explicitly state value is computing using the average of a moving average of a plurality of peaks. 
	However, Campbell teaches that it is known to average end-tidal CO2 (a peak CO2) over a plurality of breaths and thus this would be a moving average of a plurality of peaks [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaley wherein 
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Hok (US 2004/0050142 A1) in view of Leenhover (US 6,390,092 B1).
Regarding claim 10, Shalev as modified discloses the claimed invention substantially as claimed as set forth for claim 2 above but does not explicitly state wherein the processor is configured to display a frequency value corresponding to a cycle of the extracted high-frequency component on the displaying apparatus.  
	However, Leehover teaches that it is known to display an oscillatory frequency which corresponds to a waveform of interest (col. 5, lines 3-11). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev to include the processor is configured to display a frequency value corresponding to a cycle of the extracted high-frequency component on the displaying apparatus as taught by Leenhover for the benefit of providing more information to the clinician treating the patient. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Lisogurski (US 2017/0143277 A1) in view of Colman et al. (US 2010/0317986 A1).
claim 11, Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 2, page 19, line 15) (page 16, lines 13-16), the processor uses a low value of the signal in order to detect spontaneous respiration of a patient to whom the artificial ventilator is connected (page 20, lines 15-19). Shalev does not explicitly state that these low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal. 
	However, Lisogurski teaches that it is known to extract low-frequency components of a signal having a frequency lower than a predetermined value utilizing a band-pass filter, a low-pass filter [0077]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal as taught by Lisogurski for the benefit of easily obtaining desired frequencies for further processing.
As modified Shalev does not explicitly state the system 20is configured to calculate a respiration rate based on a cycle of the extracted low-frequency component.  
However Coleman teaches that it is known to calculate a respiration rate from a waveform of CO2 (figure 1 shows breath cycle; [0012]).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev to .

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Palatnik (US 2007/0261698 A1).
Regarding claims 21 and 22, Shalev discloses the claimed inventions of 1 and 7 as set forth above. Shalev further discloses the sensor being a capnograph (page 21, lines 21-23). Shalev does not disclose the structure of the capnograph and thus does not explicitly disclose wherein the sensor includes: a light emitter that is located so as to emit a light beam toward the ex vivo portion of the respiratory circuit, and a light detector that is located so as to receive the light beam after passing through the ex vivo portion.
However, Palatnik teaches a structure of a carbon dioxide sensing device (capnograph) (see figure 2). The sensor (16) includes: a light emitter (46) that is located so as to emit a beam toward the ex vivo portion (18; [0040]) of the respiratory circuit, and a light detector (48) that is located so as to receive the light beam after passing through the ex vivo portion [0038] [0040]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev with the structure of Palatnik for the benefit of providing an electronic device that is structured to be very lightweight, small, self-contained and fully autonomous [0019].


Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. Applicant’s representative asserts that Shalev fails to disclose or suggest its sensor located in an ex vivo portion of the respiratory circuit. The examiner respectfully disagrees. Shalev states that a capnograph (sensor) can be located downstream the sampling line or breath sampling line. Page 11, lines 30-31 indicates 110 connects to sampling line. Figure 1 clearly shows this being ex-vivo. Thus, the examiner maintains that Shalev anticipates claims 1 and 7.	
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 3, since Lisogurski fails to disclose or suggest detecting spontaneous respiration based on a low frequency component of its low-pass filter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 3 is rejected based on the combination of Shalev with Lisorgurski. Shalev discloses using the low value of the signal to detect spontaneous inspiration and Lisorgurski teaches how to obtain the low value. 
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 10, specifically displaying a frequency of an extracted high-frequency component. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 10 is rejected based on the combination of Shalev with Hok and Leenhover. Hok teaches extracting a high frequency component and Leenhover teaches it is known to display a frequency of interest. Thus the examiner maintains the rejection of claim 10. 
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 11, specifically measuring respiration rate based on a cycle of the low-frequency component. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 11 is rejected based on the combination of Shalev with Lisogurski and Coleman. Lisogurski teaches extracting desired frequencies from the waveform (the waveform being a CO2 waveform of Shalev), and Coleman teaches calculating respiration rate from a CO2 waveform. Thus the examiner maintains the rejection of claim 11. 
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 18, specifically producing a signal to perform low-frequency ventilation if a low-frequency component satisfies a predetermined condition. Shalev discloses the processor uses a low value of the signal in order to detect spontaneous respiration of a patient to whom the artificial ventilator is connected (page 20, lines 15-19). Lisogurski teaches how to obtain low values with a filter [0077]. Gedeon teaches that when spontaneous respiration is detected, it is known 
The examiner notes that prior art was not applied to claims 16 nor 17, however both claims were rejected under 112b. It is the examiner’s position that once the 112b issues are addressed the claims would be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785